DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/06/21 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barlet-Gouedard et al. (US 2008/0028995 – ‘995 herein) in view of Kronlof et al. (WO 2014/053699 – cited and provided by Applicant).
With respect to independent claim 1, ‘995 discloses a method of cementing ([0002]), comprising:
providing a geopolymer cement composition ([0013]) comprising:
a metal silicate ([0020]),
an alkaline activator ([0021]), and
a carrier fluid ([0022]); 
introducing the geopolymer cement composition into a subterranean formation ([0026]-[0028]; [0047]); and 
allowing the geopolymer cement composition to set in the subterranean formation ([0026]-[0028]; [0047]).

Kronlof et al. suggests calcium silicate hydrate coated particles that can be used for accelerating the hydration reaction and strength development of cementitious products (p. 1, l. 7-9), as well as wherein such can be used as supplementary material in blended cements (p. 2, l. 15-17).  The calcium silicate hydrate may be coated on a core that comprises silica, i.e., limestone and/or silica dust (p. 5, l. 27-32), when used for achieving such purposes (p. 4, l. 25-36).   Such dry particulate products may be added to aqueous slurries used for cement forming and are said to provide a composition for accelerating strength development of cementitious products, and, further are suggested as compatible with various cements that include aluminosilicates disclosed by ‘995 (p. 8, l. 21- p. 9, l. 14).  
Since ‘995 discloses wherein filler particles may be included in the geopolymer cement, as well as wherein the geopolymer cement is formed from an aluminosilicate binder such as fly ash, blast furnace slag and metakaolin ([0034]), as well as wherein an accelerator can be included therein, and Kronlof et al. suggests a monophase amorphous hydraulic binder material comprising silica core particulates coated with an amorphous calcium silicate hydrate for the purpose of accelerating strength development of cement materials that include cements such as those including fly ash, blast furnace slag and metakaolin, it would have been obvious to one having ordinary skill in the art to try a MAHBM as suggested by Kronlof et al. in the 
	
With respect to independent claim 9, ‘995 discloses a method of cementing ([0002]), comprising:
providing a geopolymer cement composition ([0013]) comprising:
an aluminosilicate ([0014]; [0034]),
a metal silicate ([0020]),
an alkaline activator ([0021]), and
a carrier fluid ([0022]); 
introducing the geopolymer cement composition into a subterranean formation ([0026]-[0028]; [0047]); and 
allowing the geopolymer cement composition to set in the subterranean formation ([0026]-[0028]; [0047]).
‘995 discloses wherein the geopolymer concrete that includes the aluminosilicate source may include a secondary binder component such as Portland cement, kaolin, metakaolin or silica fume ([0034]), as well as wherein filler particles may be present therein ([0023]).  The reference also suggests wherein an accelerator may be added thereto ([0017]).  The reference, however, fails to disclose wherein the geopolymer cement composition include a monophase amorphous hydraulic binder material (MAHBM) as claimed.
Kronlof et al. suggests calcium silicate hydrate coated particles that can be used for accelerating the hydration reaction and strength development of cementitious products (p. 1, l. 7-
Since ‘995 discloses wherein filler particles may be included in the geopolymer cement, as well as wherein the geopolymer cement is formed from an aluminosilicate binder such as fly ash, blast furnace slag and metakaolin ([0034]), as well as wherein an accelerator can be included therein, and Kronlof et al. suggests a monophase amorphous hydraulic binder material comprising silica core particulates coated with an amorphous calcium silicate hydrate for the purpose of accelerating strength development of cement materials that include cements such as those including fly ash, blast furnace slag and metakaolin, it would have been obvious to one having ordinary skill in the art to try a MAHBM as suggested by Kronlof et al. in the geopolymer cement of ‘995 in order to accelerate the strength development thereof.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.




In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the MAHBM as critical, as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, it is the position of the Office the determination of percent by weight of MAHBM suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.

With respect to dependent claims 3 and 12, ‘995 discloses wherein the metal silicate is one of those claimed ([0020]; [0036]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Although silent to such an amount as in a percent, given the extensiveness of the range instantly claimed, along with the various exemplary amounts suggested by ‘995, it would have been obvious to one having ordinary skill in the art to try an amount of metal silicate within the range as claimed since it has been held wherein, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the metal silicate as critical, as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges. As such, it is the position of the Office the determination of percent by weight of metal silicate suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.
With respect to dependent claims 4 and 13, ‘995 discloses wherein the alkaline activator comprise one as claimed ([0021]; [0035]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the alkaline activator as critical, as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, it is the position of the Office the determination of percent by weight of alkaline activator suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.
With respect to dependent claims 5 and 14, ‘995 disclsoes wherein the carrier fluid comprises one as claimed ([0022]; [0033]); the reference further suggests a presence thereof through the samples set forth in the examples ([0050]-[0053]; [0056]-[0057]; [0059]-[0062]; [0065]; [0070]-[0072]; [0074]-[0075]; [0085]).  Although silent to such an amount as in a percent, given the extensiveness of the range instantly claimed, along with the various exemplary amounts suggested by ‘995, it would have been obvious to one having ordinary skill in the art to try an amount of carrier fluid within the range as claimed since it has been held wherein, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the carrier fluid as critical as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, it is the position of the Office the determination of percent by weight of the carrier fluid suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.
With respect to dependent claim 6, ‘995 discloses wherein the metal silicate comprises sodium silicate ([0020]; [0036]), the alkaline activator comprises a metal hydroxide ([0021]; [0035]) and the carrier fluid comprises water ([0022]; [0033]).
With respect to dependent claim 7, ‘995 discloses wherein the geopolymer cement composition further comprises one or more of a fluid loss control additive ([0024]), a set retarder ([0016]) or a set accelerator ([0017]).
With respect to dependent claim 8, ‘995 discloses wherein introducing the geopolymer cement composition into the subterranean formation comprises introducing the geopolymer cement composition into a wellbore annulus ([0027]).
With respect to dependent claim 11, ‘995 discloses wherein the aluminosilicate comprises one or more as claimed ([0014]; [0034]); the reference further suggests a presence thereof In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the aluminosilicate as critical as further exemplified by the extensiveness thereof, and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, it is the position of the Office the determination of percent by weight of aluminosilicate suitable for use in the geopolymer composition would be achievable through routine experimentation in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0349485 discloses amorphous low-calcium content silicate hydraulic binders;
US 2011/0041737 discloses monophase amorphous hydraulic binders; such are not, however, disclosed as coated on a silica or alumina core;
US 2021/0332284 discloses MAHBM that include a silica core coated with the instantly claimed MAHBM coating; such are suggested as used for strength retrogression with hydraulic cements;
US 2021/0403791 discloses MAHBM that include a silica core with the instantly claimed amorphous coating used as an expansion agent alone or with a hydraulic cement;
US 20210363403 discloses MAHBM that include a silica core with the instantly claimed amorphous coating used in a cement composition used to cement a wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/04/22